Citation Nr: 0006810	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-47 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to July 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO).

The veteran and his wife offered testimony at a video 
conference before the undersigned Member of the Board sitting 
at the RO in December 1999.  A copy of the transcript is of 
record.


FINDING OF FACT

The veteran has reported inservice combat stressors and there 
is competent medical evidence linking those stressors to a 
current diagnosis of PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for post 
traumatic stress disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service personnel records show that he served 
in Japan from June 1970 to January 1971.  He also served in 
Vietnam from January 1971 to March 1971.  Service records 
indicate that in Vietnam he served with the Headquarters & 
Service Company, 2d Batallion, 1st Marines and was a motor 
vehicle operator.  The veteran participated in Combat 
Operations against communist forces in Da Nang, participated 
in Operation Hoang Dieu and Operation Up Stream.

The veteran's service medical records are negative for 
complaints, treatment or diagnoses relating to a psychiatric 
disability.  His separation examination shows no psychiatric 
abnormality.

VA outpatient treatment records dated from June to November 
1995, contain assessments of PTSD.

In a November 1995 PTSD stressor interview the veteran 
indicated that he was a truck driver in Vietnam from January 
to March 1971, and was sent to drive all night through "hot 
zones" and was on guard duty.  He reported being under 
constant stress and fearing for his safety.  He also 
indicated that he was involved in firefights in which some 
marines were wounded.  He reported no treatment while in 
service.  

During that interview, he reported being laid off from his 
job in September 1994 and having a nervous breakdown two 
weeks later.  His wife indicated that he began to drink 
heavily.  He reportedly talked to himself about Vietnam and 
his speech became unintelligible.  He was then hospitalized 
for 4 days, and restrained for a portion of that time.  

He reported receiving treatment for PTSD from a VA facility 
since July 1995.  The veteran obtained a score of 152 on the 
Minnesota Multiphasic Personality Inventory-2 (MMPI-2) 
administered in November 1995.  The examiner noted that the 
score was well above the empirically-established cut-off of 
107 for PTSD.  Complaints of PTSD symptoms, including 
flashbacks, nightmares, heightened startle response, 
emotional dyscontrol, depression, sleep disturbances, 
substance abuse, trouble holding a job, memory and 
concentration difficulties, avoidance of situations that 
reminded him of the military, and alienation from family and 
friends.

The veteran was afforded a VA examination in December 1995.  
He reported that he was scared and feared for his safety 
while in service.  He also indicated that he was involved in 
different battles and firefights but was never hurt.  He 
complained of insomnia, sleeping two to three hours.  He also 
complained of flashbacks about Vietnam experiences.  He 
reported that he sometimes awoke afraid that someone was 
trying to break into his house and that he hid in his closet 
believing that he was in Vietnam.  He indicated that he felt 
guilt with remorse that he went home early from Vietnam.  He 
complained of feeling depressed, poor concentration, impaired 
memory, irritability, anger, "looking for trouble", and 
paranoid ideas.  He reported that he attended therapy 
sessions at a VA outpatient facility but that he received no 
medication.  A history of alcohol dependence, with resulting 
physical fights, was noted and the veteran reportedly 
attended AA meetings.  

At the examination, the diagnosis was chronic PTSD and 
alcohol dependence.  A reference was also made to paranoid 
schizophrenia.

In an October 1996 statement, a VA psychiatrist indicated 
that he had seen the veteran in August 1995 and found that 
the veteran had developed PTSD as a result of military trauma 
that had happened in Vietnam.  The PTSD was reportedly 
verified by a Mississippi scale score of 152, MMPI, and war 
stress screening.  It was noted that the veteran also 
suffered from a mood disorder and alcoholism.

A statement provided by the Navy in September 1998 indicated 
that based upon information submitted by the veteran, they 
were unable to confirm specific stress incidents.  

The veteran was afforded a VA contract psychiatric 
examination in September 1998.  He reported that he was 
undergoing monthly outpatient treatment and was taking 
medication for anxiety, sleeping problems, and visual and 
auditory hallucinations.  When asked to describe the stressor 
or trauma information, he indicated that he had a lot of 
dreams about Vietnam.  He talked about firefights, dead 
bodies and being scared for his safety.  He indicated that a 
sniper missed his head by 8 inches.  He indicated that he was 
in Da Nang and when he thought of his service he became 
depressed, nervous, and anxious.  Efforts to avoid thought, 
feelings, and conversations associated with war experiences 
was noted.  He also indicated that loud noises and 
helicopters would bring back memories of Vietnam.

The diagnoses were PTSD (Axis I) with Vietnam War experiences 
(Axis IV).

The veteran was afforded a VA VideoConference before the 
undersigned in December 1999.  He testified that he was first 
diagnosed with PTSD in 1974 at a VA hospital.  He indicated 
that he was not receiving treatment or medication at the time 
of the conference but his wife testified that he was being 
seen monthly on an outpatient basis for psychiatric problems 
and that he was on medication. The veteran testified that he 
had recurrent nightmares of soldiers firing at him and that 
he had similar experiences in Vietnam.  The veteran cited to 
the sniper missing him by eight inches, which he claimed 
occurred around February 1970.  He also testified that the 
enemy would attack them at night approximately every third 
day.  

His wife testified that he appeared to be "mad" in his sleep 
every day and that he had nightmares daily.  She also 
testified that he isolated himself because he indicated to 
her that he was trying to protect himself because someone 
wanted to kill him.  The veteran testified that he had been 
in receipt of Social Security disability since approximately 
1997. 


Laws and Regulations

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, a 
veteran's assertions of participation in combat are generally 
accepted as true for purposes of determining whether the 
claim is well grounded.  Falk v. West, 12 Vet. App. 402, 404 
(1999).


Analysis

Based on the facts of this case, the Board holds that the 
veteran has satisfied his initial burden of submitting a 
well-grounded PTSD claim because he has submitted medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability.  See Caluza, 
7 Vet. App. at 506.  Specifically, the record contains 
diagnoses of PTSD.  In addition, the record contains the 
veteran's statements regarding his exposure to significant 
stressors during his service.  Finally, the record contains 
an October 1996 VA physician statement that relates the 
veteran's PTSD symptoms to his experiences in service.  This 
medical evidence of a generalized connection between the 
veteran's PTSD and his military experiences is sufficient to 
provide the requisite medical evidence of a nexus between 
service and a current disease that is necessary under Caluza 
to well ground a PTSD claim.

Inasmuch as the Board has held that the claim is well 
grounded, the Board must ensure that the duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  As will be 
discussed below, the Board finds that additional development 
is required prior to a decision on the merits of the 
veteran's claim.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

At his videoconference hearing in December 1999, the veteran 
and his spouse testified that he was receiving regular VA 
psychiatric outpatient treatment.  It does not appear that 
outpatient treatment records subsequent to November 1995, 
have been obtained.

Where confirmation of an inservice stressor is missing in a 
PTSD claim, the RO will contact the Marine Corps.  Denial of 
a claim solely because of an unconfirmed stressor is improper 
unless the claim has first been reviewed by the Marine Corps.  
M21-1, Part III, Para. 5.14 (April 30, 1999).  In the instant 
case the RO has contacted the Marine Corps, but it does not 
appear that the RO requested more specific information from 
the veteran following the negative response from the service 
department.  Such a request is mandated under the above 
mentioned M21-1 provisions.

Subsequent to the RO's request for information the veteran 
has reported additional details regarding stressful 
incidents.  For instance, he reported that he was narrowly 
missed by sniper fire in February 1970.  In written 
statements, and in his self-reported history to physicians, 
the veteran has alleged the following in-service stressors:  

1)  He was subjected to "intense discriminatory acts" 
while in Okinawa;

2)  He was assigned to guard duty and required to drive 
through "hot zones" in Da Nang; 

3)  He was required to retrieve a deserter for 
prosecution in Da Nang; 

4)  He came under sniper fire in Da Nang; 

5)  He was subjected to firefights in which marines were 
wounded in Da Nang.

Significantly, there is little supporting evidence that has 
been presented to corroborate those events.  The record, 
however, does not indicate that the veteran was ever 
requested to provide the RO with statements from fellow 
servicemen who might provide corroborating evidence to 
support the alleged stressors. 

In order to obtain a definitive answer as to whether or not 
the veteran has provided sufficient details to permit 
meaningful research, the Board finds that an additional 
attempt to verify said stressors is warranted on the facts of 
this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should seek to obtain all of 
the veteran's outpatient psychiatric 
treatment records from the East Los 
Angeles and Loma Linda VA facilities.  
Any records so obtained should be 
associated with the claims folder.

2.  The veteran should be asked to 
provide supporting evidence of his 
claimed stressors, to include "buddy" 
statements, and names of wounded 
soldiers.  He should also be requested to 
furnish additional information in 
accordance with the provisions of M21-1, 
Part III, Para. 5.14.

3.  The RO should provide the above-cited 
list of claimed stressors, together with 
a copy of the veteran's DD Form 214, 
pertinent personnel records, and any 
additional information supplied by the 
veteran to the Commandant of the Marine 
Corps.  The Marine Corps should be asked 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.

4.  Following the receipt of a response 
from the Marine Corps, the RO should 
determine whether any additional evidence 
received provides supporting evidence for 
any of the claimed stressor.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case to the veteran and 
his representative.  A reasonable period 
of time for a response thereto should be 
afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals





 
 

